Exhibit 10.4

 



STRATEGIC CONSULTING AGREEMENT

 

This STRATEGIC CONSULTING AGREEMENT (this “Agreement”), effective as of November
18, 2019 (the “Effective Date”) by and between Freedom Leaf Inc., a Nevada
corporation (the “Company”), and Merida Advisor, LLC, a Delaware limited
liability company (“Consultant”).

 

RECITALS

 

WHEREAS, the Consultant is the manager of certain leading ancillary funds in the
cannabis space with expertise in the areas of state cannabis licensing and
compliance, business development and M&A strategy;

 

WHEREAS, the Company desires to engage the Consultant to provide certain
services in the area of the Consultant’s expertise and the Consultant is willing
to provide such services to the Company;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.              Engagement and Services.

 

(a)               The Company hereby engages the Consultant to provide strategic
advice as it relates to mergers and acquisition and business development (the
“Consulting Services”), and the Consultant hereby accepts the engagement.

 

(b)               The Company hereby acknowledges and agrees that the Consultant
is not rendering legal advice or performing accounting services, is not acting
as an investment advisor or broker/dealer within the meaning of the applicable
state and federal securities laws and is not effecting securities transactions
for or on account of the Company.

 

(c)               The Company hereby agrees and acknowledges that the Consultant
(considered together with certain of its affiliates) is a professional
investment fund, and as such invests in numerous portfolio companies, some of
which may be deemed competitive with the Company’s business (as currently
conducted or as currently propose to be conducted). The Company hereby agrees
that, to the extent permitted under applicable law, neither the Consultant nor
any of its affiliates or portfolio companies shall be liable to the Company for
any claim arising out of, or based upon, (i) the investment by the Consultant or
its affiliates in any entity competitive with the Company, or (ii) actions taken
by any partner, officer or other representative of the Consultant or its
affiliates to assist any such competitive company, whether or not such action
was taken as a member of the board of directors of such competitive company or
otherwise, and whether or not such action has a detrimental effect on the
Company; provided, however, that the foregoing shall not relieve (x) the
Consultant or its affiliates from liability associated with the unauthorized
disclosure of the Company’s Confidential Information obtained pursuant to this
Agreement, or (y) any director or officer of the Company from any liability
associated with his or her fiduciary duties to the Company.

 

(d)               No portion of the services rendered pursuant to this Agreement
shall be provided in connection with the offer or sale of securities in a
capital raising transaction or for the purpose of directly or indirectly
promoting or maintaining a market for the Company’s securities. The Company
shall not require the Consultant to perform any services inconsistent with the
foregoing. The Company acknowledges and agrees that Consultant is one of
multiple sources of advice obtained by the Company and is not the sole source of
advice nor the final decision maker for any aspect of the Company’s operations
or actions. The Company further acknowledges and agrees that the Company may or
may not follow Consultant’s advice, but if the Company does follow all or part
of Consultant’s advice, it shall be after independent legal or other appropriate
validation and the Company takes full and sole responsibility for all decisions
and actions of the Company regardless of whether or not they were related to the
services provided by Consultant. The services of Consultant shall not be
exclusive.

 

 

 



 1 



 

 

(e)               The obligations of Consultant described in this Agreement
consist solely of the furnishing of information and advice to the Company in the
form of the Consulting Services. In no event shall Consultant be required by
this Agreement to represent or make management decisions for the Company. All
final decisions with respect to acts and omissions of the Company or any
affiliates and subsidiaries, shall be those of the Company or such affiliates
and subsidiaries, and Consultant shall under no circumstances be liable for any
expense incurred or loss suffered by the Company as a consequence of such acts
or omissions unless as a result of the Consultant’s gross negligence or
intentional misconduct.

 

2.              Confidentiality.

 

(a)               The Consultant agrees to keep confidential all of the
Company’s trade secrets relating to the Company’s pricing, products, planning,
marketing strategies, ideas, know-how, customers, suppliers, sales estimates,
business plans, client lists, profit margins, media lists, databases, formulas
and any other information (collectively, “Confidential Information”) and to not
disclose any of same to any party.

 

(b)                Notwithstanding anything herein to the contrary, neither the
Company nor any other person acting on its behalf shall provide the Consultant
or its affiliates, directors, officers, employees, managers, members, partners,
shareholders, advisors, representatives, consultants, attorneys or agents
(“Representatives”) with any information that constitutes material non-public
information concerning any public company other than the Company, unless prior
thereto the Consultant expressly agrees in writing to the receipt of any such
material non-public information and any such information received by the
Consultant or its Representatives from the Company or any person acting on its
behalf concerning a public company other than the Company shall not be deemed
Confidential Information for purposes of this Agreement. Notwithstanding the
foregoing, the Consultant hereby acknowledges that it understands that (i) the
Confidential Information about the Company may contain or constitute material
nonpublic information concerning the Company and its subsidiaries, and (ii)
trading in the Company’s securities while in possession of material nonpublic
information or communicating that information to any other person who trades in
such securities could subject the Consultant to liability under U.S. federal and
state securities laws, and the rules and regulations promulgated thereunder. The
Company acknowledges that the Consultant and its affiliates will not be deemed
to be using Confidential Information if they engage in the purchasing or selling
of securities pursuant to one of the affirmative defenses available pursuant to
paragraph (c) of Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended.

 

(c)               Confidential Information shall not include information which
(a) is in or comes into the public domain without breach of this Agreement by
the Consultant, (b) is or was in the possession of the Consultant, on a
non-confidential basis, prior to receipt from the Company, (c) is acquired by
the Consultant from a third party not under an obligation of confidentiality to
the Company, or (d) is independently developed by the Consultant without use of
Confidential Information. If the Consultant is legally required by law or
requested by a competent regulatory authority (“Legally Compelled”) to disclose
any of the Confidential Information, the Consultant shall provide the Company
with prompt written notice of such request or requirement so that the Company,
at its expense, may seek protective orders or other appropriate remedies and/or
waive compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company, the
Consultant, nonetheless, is Legally Compelled to disclose Confidential
Information, the Consultant shall notify the Company prior to such disclosure
and may disclose only that portion of the Confidential Information which the
Consultant is compelled to disclose.

 

3.              Compensation.

 

(a)               As consideration for the Consulting Services, the Company
shall (i) pay the Consultant (or any combination of affiliated assignees of the
Consultant as designated by the Consultant in the Consultant’s sole discretion)
a monitoring fee of $5,000 per month, due and payable within thirty (30)
calendar days of the first (1st) of each month, beginning with January 1, 2020
and continuing until this Agreement is terminated by either party in accordance
with Section 4, and (ii) issue to the Consultant (or any combination of
affiliated assignees of the Consultant as designated by the Consultant in the
Consultant’s sole discretion) an aggregate amount of 12,500,000 shares of the
Company’s common stock, par value $0.001 per share, as follows (x) 6,250,000
shares promptly after execution of this Agreement and (y) 6,250,000 shares on
the six-month anniversary of the date hereof.

 

 

 



 2 



 

 

(b)               Consultant shall otherwise be responsible for its own expenses
unless agreed in advance with the Company.

 

(c)               The Company will consider additional compensation for certain
activities which are deemed to be above and beyond the terms of this Agreement
e.g., closing of an acquisition identified by the Consultant. Any such fees will
be at the sole discretion of the Company, unless otherwise agreed to in a
writing signed by the Company and the Consultant.

 

4.              Term. This Agreement shall have an initial term commencing on
the date hereof and ending on December 31, 2020 (the “Initial Term”). After the
expiration of the Initial Term, this Agreement shall continue in full force and
effect until terminated in writing by either party for any reason or no reason.
Notwithstanding the foregoing, this Agreement may be terminated prior to the
expiration of the Term pursuant to mutual consent of the Company and the
Consultant. Sections 2 through 11 shall survive any termination or expiration of
this Agreement.

 

5.              Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York, without regard to the principles of conflict of laws thereof.
Each party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the State of
New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the courts in the Borough of Manhattan, New York County, State
of New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts in the State of New York, or such courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence an action or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney fees and other costs and expenses
incurred in the investigation, preparation and prosecution of such action or
proceeding.

 

6.              Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile signatures shall be deemed to be original
signatures for all purposes.

 

7.              Independent Contractor. The Consultant is an independent
contractor of the Company. Nothing contained herein shall be construed to create
any association, partnership, joint venture, employee, or agency relationship
between the Consultant and the Company for any purpose.

 

8.              Covenant of the Consultant. The Consultant covenants that it
shall perform the services hereunder in compliance with all applicable federal,
state, and local laws and regulations.

 

9.              Assignment. No party hereto may assign any of its rights, or
delegate or subcontract any obligations, under this Agreement without the other
party’s prior written consent.

 

10.            Entire Agreement. This Agreement incorporates the entire
understanding of the parties regarding the subject matter hereof and supersedes
all previous agreements or understandings regarding the same, whether written or
oral.

 

11.            Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.

 

12.            Amendment. This Agreement may not be amended, and no portion
hereof may be waived, except in a writing duly executed by both parties.

 

[remainder of page intentionally left blank]

 

 



 3 



 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written:

 

 



  FREEDOM LEAF Inc.           By: /s/ Carlos Frias                        Name:
Carlos Frias   Title: CEO           MERIDA ADVISOR, LLC           By: /s/ Kevin
Gibbs                             Name: Kevin Gibbs   Title: Authorized
Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 



 

